Citation Nr: 1147215	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from October 1968 to November 1970.  He is a recipient of the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

First, in February 2009, the Veteran submitted a copy of a letter from the Social Security Administration indicating that he had been approved for disability benefits.  Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this case, the Veteran did not indicate the specific reason for the award of his SSA disability benefits; however, he submitted an accompanying statement that the filing was additional evidence in support of his claim and requested that VA contact him to let him know how the SSA disability award would affect his claim.  Therefore, the Board finds that the records are relevant to the claims on appeal. 

A copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Next, the Veteran submitted a Vet Center assessment of his PTSD in connection with his original claim, indicating treatment by the Vet Center.  A request for treatment records from the Vet Center should be made. 

Further, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained.  Specifically, the Board observes that treatment records were initially printed in October 2006 and include treatment to April 2002.  The next earliest records are dated in July 2007.  Therefore, any records for the period prior to July 2007 should be obtained, as well as any records from April 2009(the most recently dated records). 

Next, the Veteran has made a claim for the highest rating possible and has submitted statements that he stopped working not simply for retirement but because he could not work anymore, as well as that statements that he was found to be unemployable by the SSA.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, the RO/AMC should consider whether to grant a TDIU when it reconsiders the Veteran's increased rating claim on Remand. 


Finally, as this matter is being returned for additional necessary development, and because his last VA examination is now in excess of two-and-a-half years old, the Veteran should be scheduled a VA examination to assess the current severity of PTSD and whether his service connected disabilities preclude employment.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment records related to the Veteran's PTSD from the outpatient treatment clinic in Knoxville, Tennessee, prior to July 2007 and from April 2009 to the present.  

2.  Obtain all treatment records from the Vet Center in Knoxville, Tennessee. 

3.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

4.  Next, and after all the above development has been completed, the Veteran is to be scheduled for a VA PTSD examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

5.  The Veteran should also be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. 

6.  After the above actions have been completed, readjudicate the Veteran's claim, to include the issue of entitlement to a TDIU.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

